DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.
New claims 34-36 have been added.  Claims 1, 3-12, 14-21 and 23-36 are presented for examination.
  Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: METHODS AND INTERFACES FOR INITIATING PLAYBACK OF A MEDIA ITEM ON PLAYBACK DEVICES

Claim Rejections – 35 USC § 112(a)
The following is a quotation of the paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set 
Claims 1, 3-12, 14-21 and 23-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 has been amended to recite “receiving a second user input representing selection of a single affordance of the plurality of affordances, wherein the single affordance represents a media session that includes playback of a second media item that is different from the first media item in response to receiving the second user input representing selection of the single affordance of the plurality of affordances, configuring the electronic device to initiate playback of the second media item on a first plurality of playback devices included in the media session represented by the single affordance.”  Examiner was unable to find support for the above feature.  Put another way, Examiner was unable to find support for a feature in which the user selects a single affordance in a multizone interface and causes playback of a second media item that is different from a first media item, which was displayed earlier on an interface from which the user navigated to the multizone interface.  Page 16 of the remarks notes that support for the above feature can be found in [0371-0377] of the specification.  However, [0371-0377] do not appear to specifically describe the above feature.  For example, the paragraphs appear to describe a multi-device interface, where selecting a zone affordance simply results in expanding that affordance e.g., see [0375] of the specification.  Additionally, the paragraphs seem to imply that when each of the zone affordances is marked with a media item, this means that that media item is currently playing that media item.  (For example, [0371] notes that a particular item is initiates the playback of a media item; rather, as described in the paragraphs, media seems to be already playing in the zones as shown in Fig. 8C, and a selection of an affordance simply expands the affordance to provide more information.  [0396] of the specification states that a second user input can configure a device to initiate playback.  However, this paragraph does not describe any characteristics of the media whose playback is being initiated.  That is, the claim requires that the selection of an affordance in the multi-device interface triggers the initiation of a second media item which must be different from a first media item displayed in a prior interface.  However, [0396] does not appear to provide such details, nor was the Examiner able to find them elsewhere in the specification.  
Claims 11 and 12 correspond to claim 1 and are rejected for the same reasons.
Claims 3-10, 14-21 and 23-36 are rejected in view of their dependency on claims 1, 11 and 12.  
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public  before the effective filing date of the claimed invention.	
Claims 1, 3, 7, 9-12, 14, 18, 20, 21, 23, 27, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (US 2014/0181654).

 	Kumar was cited in an IDS filed 3/13/2020.

 	Regarding claim 1, Kumar teaches an electronic device (Fig. 5, [0078, 0081] describes a controller e.g., a mobile phone), comprising:
 	a display (Fig. 5, [0079] describes a screen on the controller);
 	one or more processors (Fig. 5, [0079] describes a processor); and
 	memory storing one or more programs configured to be executed by the one or more processors (Fig. 5, [0079] describes the controller as having a memory with modules that implement the invention operations), the one or more programs including instructions for:
 	displaying, on the display, a first current media interface for the electronic device ([Fig. 10B, [0114] describes an interface), wherein the first current media interface includes:
 	a representation of a first media item that is currently being played back (Fig. 10B, [0114] describes the interface as having a graphical representation for music being played and associated information e.g., album art, track title, music information, track artist, etc.); and
 	a playback device selection affordance (Fig. 10B, [0115-0116], an icon is on the interface that, when selected, allows a user to select zones and view a multizone interface);
 	receiving a first user input representing selection of the playback device selection

 	in response to receiving the first user input, displaying, on the display, a plurality of affordances (Figs. 10B-10C, [0116-0117], once the user presses the icon on Fig. 10B, a new interface is displayed that presents multiple zone representations e.g., Master Bedroom, Office, etc.; the zone representations and/or icons on them are selectable i.e., “affordances”), 
 	each affordance of the plurality of affordances representing a respective media session including playback of a respective media item ([0063] each zone representation represents a zone i.e., a group of one or more zone players, which can play audio in an audio session);
 	while displaying the plurality of affordances, receiving a second user input representing selection of a single affordance of the plurality of affordances (Fig. 10C, [0117-0120], a user can select a zone representation in the list of multiple zone representations; this can cause an extension of the current playlist to the selected zone and put the zone in a connected state with the phone; for example, as noted in [0119-0120, 0124-0125, 0127-0128], this can mean that the zone and its corresponding devices are configured to play multiple media items in a playlist) 
 	wherein the single affordance represents a media session that includes playback of a second media item that is different from the first media item (Fig. 10C, [0117-0120], a user can select a zone representation in the list of multiple zone representations; this can cause an extension of the current playlist to the selected zone and put the zone in a connected state with the phone; for example, as noted in [0119-0120, 0124-0125, 0127-0128], this can mean that the zone and its corresponding devices are configured to play multiple media items in a playlist; in other words, each zone representation represents a media session that can play multiple tracks in 
 	in response to receiving the second user input representing selection of the single affordance of the plurality of affordances, configuring the electronic device to initiate playback on the second media item on a first plurality of playback devices included in the media session represented by the single affordance (Fig. 10C, [0117-0120], a user can select a zone representation in the list of multiple zone representations; this can cause an extension of the current playlist to the selected zone and put the zone in a connected state with the phone; for example, as noted in [0119-0120, 0124-0125, 0127-0128], this can mean that the zone and its corresponding devices are configured to play multiple media items in a playlist; in other words, each zone representation represents a media session that can play multiple tracks in a playlist/queue, which can include but is not limited to the particular media item currently being played on the controller; put another way, the zone players in the selected zone are configured to initiate playback of a second different media item at a later time, in accordance with the transferred playlist; note also that the “second input” can be understood as comprising multiple user actions/selections; Kumar teaches using actions after the selection of a zone to change the media played at the zone e.g., see Kumar [0117-0119])
 	wherein configuring the electronic device to initiate playback of the second media item of the first plurality of playback devices comprises transmitting an instruction to the first plurality of playback devices to initiate playback of the second media item ([0120], the controller can send URIs for multiple media items to the players in the selected zone to identify media items for playback; see also [0124, 0123], which notes how the controller may send both a track that is currently being played by the controller, and also another track to be played later; see also .

 	Regarding claim 3, Kumar teaches the invention as claimed in claim 1.  Kumar also teaches 
 	while the electronic device is configured to initiate playback of the second media item on the first plurality of playback devices included in the media session represented by the single affordance (Fig. 10C, [0117-0120], a user can select a zone representation in the list of multiple zone representations; this can cause an extension of the current playlist to the selected zone and put the zone in a connected state with the phone; for example, as noted in [0119-0120, 0124-0125, 0127-0128], this can mean that the zone and its corresponding devices are configured to play multiple media items in a playlist): 	after ceasing to display the plurality of affordances (Kumar Fig. 24A, [0222], after a user has connected to zones using the multizone interface with multiple zone representations, as described in Figs. 21, 22B, the user can view a playlist as seen in Fig. 24A, where the multizone interface is not displayed and playlists are displayed), 
 	receiving a third user input, at the electronic device, representing a request to initiate playback of a third media item (Kumar Fig. 24A, [0222], a user can select a track to play, which causes the mobile device to play the selected track); and
 	in response to receiving the third user input, transmitting a request to initiate playback of the third media item on at least one of the first plurality of playback devices (Kumar [0119], when a mobile device is in a connected state with a zone e.g., by selecting the zone through a 

	Regarding claim 7, Kumar teaches the invention as claimed in claim 1.  Kumar also teaches 
 	transmitting an instruction to initiate playback of a fourth media item on at least one of the first plurality of playback devices (Kumar [0119], when a mobile device is in a connected state with a zone e.g., by selecting the zone through a multizone interface, as described in Kumar Fig. 10C and [0118], any subsequent actions taken by the mobile device on media are also performed on the zone; Kumar [0126], such actions include, for example, playing a media item; thus, when a user visits a playlist interface as described in Kumar Fig. 24A, [00222], and selects a new track, this track can be played across all connected zones and their associated playback devices e.g., Office and Master Bedroom, as described in Kumar Figs. 21, 22A-E, [0201-0207]; Kumar [0207, 0120], when the mobile device causes media to be played at a zone, the zone and its devices can receive information identifying the media from the mobile device i.e., “transmitting an instruction”; also, inherently, if the mobile device can control and change media 
 	wherein at least one of the first plurality of playback devices is currently playing a fifth media item that was initiated by another device different than the electronic device (Kumar [0228], indicates that a second, different mobile device may have previously been in a connected state with a zone; as noted in Kumar [0122-123], when a mobile device is in a connected state with a zone, the zone and its associated devices play media based on commands from that mobile device i.e., “currently playing a fourth media that was initiated by another device different than the device”;  see also Kumar [0178], which teaches that when a user is connecting to a zone, the zone may already be playing media (which may have been initiated by another device) and can be switched to new media)
 	subsequent to transmitting the instruction to initiate playback of the fourth media item, receiving an indication that at least one of the first plurality of playback devices is currently playing back the fourth media item (Kumar [0078], when a zone player in a zone is playing media, it will transmit data associated with the played media to the controller).

	Regarding claim 9, Kumar teaches the invention as claimed in claim 1.  Kumar also teaches 
 	in response to receiving the second user input, ceasing to display at least one of the plurality of affordances (Fig. 18B, [0174-0176], when a user selects a zone representation in the multizone interface, the zone representations may be replaced by a confirmation prompt i.e., “ceasing displaying the plurality of affordances”; see also Figs. 22B-22D, [0205-0210], which describes a similar process i.e., a user provides input at a multizone interface, where the zone 

 	Regarding claim 10, Kumar teaches the invention as claimed in claim 1.  Kumar also teaches the first media item includes one or more of audio data, video data or both ([0068-0069], the zones can be configured to play audio or music). 
 	Regarding claim 11, the claim corresponds to claim 1 and is rejected for the same reasons.  (Claim 11 describes a method performed by the device of claim 1).  

 	Regarding claim 12, the claim corresponds to claim 1 and is rejected for the same reasons.  Kumar also teaches 
 	a non-transitory computer-readable storage medium storing one or more programs (Fig. 5, [0079] describes the controller as having a memory with modules that implement the invention operations)
 	configured to be executed by one or more processors of an electronic device (Fig. 5, [0079] describes a processor in a device)
 	with a display (Fig. 5, [0079] describes a screen on the controller).

	Regarding claim 14, the combination of Kumar and Reimann teaches the invention as claimed in claim 11.  Claim 14 also corresponds to claim 3 and is rejected for the same reasons



	Regarding claim 20, the combination of Kumar and Reimann teaches the invention as claimed in claim 11.  Claim 20 also corresponds to claim 9 and is rejected for the same reasons.

 	Regarding claim 21, the combination of Kumar and Reimann teaches the invention as claimed in claim 11.  Claim 21 also corresponds to claim 10 and is rejected for the same reasons.    

	Regarding claim 23, the combination of Kumar and Reimann teaches the invention as claimed in claim 12.  Claim 23 also corresponds to claim 3 and is rejected for the same reasons.

	Regarding claim 27, the combination of Kumar and Reimann teaches the invention as claimed in claim 12.  Claim 27 also corresponds to claim 7 and is rejected for the same reasons.

	Regarding claim 29, the combination of Kumar and Reimann teaches the invention as claimed in claim 12.  Claim 29 also corresponds to claim 9 and is rejected for the same reasons.

	Regarding claim 30, the combination of Kumar and Reimann teaches the invention as claimed in claim 12.  Claim 30 also corresponds to claim 10 and is rejected for the same reasons.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6, 15-17, 24-26 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, as applied in claims 1, 11 and 12, and further in view of Reimann (US 2013/0080955).

 	Regarding claim 4, Kumar teaches the invention as claimed in claim 1.  Kumar also teaches 
 	wherein the first current media interface for the electronic device includes an indication of the first media item currently playing back on the electronic device (Kumar Fig. 10B, [0114] describes the interface as having a graphical representation for music being played and associated information e.g., album art, track title, music information, track artist, etc.), 
 	wherein the one or more programs further include instructions for:
 	in response to receiving the first user input (Kumar Figs. 10B-10C, [0115-0116], a user can select an icon on the Now Playing interface, thus causing a multizone interface with multiple zone representations to appear), concurrently displaying, on the display:
 	a first region that includes the plurality of affordances (Kumar Fig. 10C, [0116-0118], the multizone interface includes selectable zone representations and associated icons i.e., “affordances”; for example, the “first region” can be understood as being an inner region that 
 	a second region that includes the indication of the first media item currently playing back on the electronic device (Kumar Fig. 10C, [0117], Fig. 10C displays an interface that includes zone representations i.e., “first region”; the claimed “second region” can be any region larger than and including the zone representations or “first region” e.g., the whole interface; as seen in Kumar Fig. 10C, the multi-zone interface is overlaid over the Now Playing page of Fig. 10B; thus parts of the graphical representation 1006 of the media currently being played on the device, as described in Kumar [0114], are still visible next to the multi-zone interface i.e., “indication of the first media item currently playing back on the device”; see also Figs. 24B-24D).
 	However, Kumar does not expressly disclose in response to receiving the second user input, visually updating the second region to display an indication of the second media item currently playing back on the first plurality of playback devices.
  	In the same field of endeavor, Reimann teaches
 	in response to receiving the second user input, visually updating the second region to display an indication of the second media item currently playing back on the first plurality of playback devices (in the context of Kumar, a user can select a zone from a multizone panel, which indicates that a zone player will play through multiple tracks in a playlist/queue e.g., see Kumar [0119-0120, -124-0125, 0127-0128]; this means that as time passes, the track being currently played by the zone will change; Reimann [0097], when the media for a zone is changed, the multi-zone interface and associated zone representation, as indicated in Fig. 8, can be adjusted to indicate the different media for the zone; if the “second region,” as noted above, is interpreted to encompass a large region e.g., the entire interface, then the second region has been 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated in response to receiving the second user input, visually updating the second region to display an indication of the second media item currently playing back on the first plurality of playback devices as suggested in Reimann into Kumar because Kumar and Reimann pertain to analogous fields of technology.  Both Kumar and Reimann pertain to a multizone interface used for controlling an audio system.  Kumar notes that a user can select a zone in the multizone interface to cause multiple tracks of a playlist/queue to be played in a zone and its corresponding playback devices.  Reimann, teaches that the multizone interface can be updated to indicate any tracks that are being currently played by a zone.  Thus, in the context of Kumar, this means that the multizone interface can indicate changes in the currently played media item as the zone progresses through different tracks in a queue/playslist.  It would be desirable to incorporate this feature into Kumar to allow a user to easily monitor what is playing in each zone e.g., see Reimann Fig. 8, [0081, 0097]. 

 	Regarding claim 5, Kumar teaches the invention as claimed in claim 1.  However, Kumar does not expressly disclose wherein the plurality of affordances includes information identifying media currently being played back by at least one of the first plurality of playback devices.
 	In the same field of endeavor, Reimann teaches

 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the plurality of affordances includes information identifying media currently being played back by at least one of the first plurality of playback devices as suggested in Reimann into Kumar because Kumar and Reimann pertain to analogous fields of technology.  Both Kumar and Reimann pertain to a multizone interface used for controlling an audio system.  Kumar notes that a user can select a zone in the multizone interface to cause multiple tracks of a playlist/queue to be played in a zone and its corresponding playback devices.  Reimann, teaches that the multizone interface can be updated to indicate any tracks that are being currently played by a zone.  Thus, in the context of Kumar, this means that the multizone interface can indicate changes in the currently played media item as the zone progresses through different tracks in a queue/playslist.  It would be desirable to incorporate this feature into Kumar to allow a user to easily monitor what is playing in each zone e.g., see Reimann Fig. 8, [0081, 0097].

 	Regarding claim 6, the combination of Kumar and Reimann teaches the invention as claimed in claim 5.  The combination of Kumar and Reimann also teaches
 	wherein the information identifying the media currently being played back by at least one of the first plurality of playback devices includes one or more of: a song title, an artist, a movie 
 
	Regarding claim 15, Kumar teaches the invention as claimed in claim 11.  Claim 15 also corresponds to claim 4 and is rejected for the same reasons.  

	Regarding claim 16, Kumar teaches the invention as claimed in claim 11.  Claim 16 also corresponds to claim 5 and is rejected for the same reasons.  

	Regarding claim 17, the combination of Kumar and Reimann teaches the invention as claimed in claim 16.  Claim 17 also corresponds to claim 6 and is rejected for the same reasons.  

	Regarding claim 24, Kumar teaches the invention as claimed in claim 12.  Claim 24 also corresponds to claim 4 and is rejected for the same reasons.

	Regarding claim 25, Kumar teaches the invention as claimed in claim 12.  Claim 25 also corresponds to claim 5 and is rejected for the same reasons.

	Regarding claim 26, the combination of Kumar and Reimann teaches the invention as claimed in claim 25.  Claim 26 also corresponds to claim 6 and is rejected for the same reasons.


	further in response to receiving the first user input, displaying, on the display (Kumar Fig. 10B, [0115-0116], describes receiving an input on an icon to view the multizone interface):
 	a third affordance of the plurality of affordances (Kumar, Figs. 10B-10C, [0116-0117], after receiving the above input, a multi-zone interface can be displayed; the multi-zone interface can include one or more zone representations/affordances; for example, Fig. 10C illustrates four representations/affordances, and presumably there can be any number); 
	a fourth affordance of the plurality of affordances (Kumar, Figs. 10B-10C, [0116-0117], after receiving the above input, a multi-zone interface can be displayed; the multi-zone interface can include one or more zone representations/affordances; for example, Fig. 10C illustrates four representations/affordances, and presumably there can be any number).
 	However, Kumar does not expressly disclose wherein the third affordance includes a first representation of the first media item; wherein the fourth affordance includes a second representation of a sixth media item.  
 	In the same field of endeavor, Reimann teaches 
 	wherein the third affordance includes a first representation of the first media item (Reimann Fig. 8, the multi-zone interface can include multiple zone representations/affordances e.g., Fig. 8 illustrates six such representations/affordances; Reimann Fig. 8, [0081], each zone representation has a status bar i.e., representation of a media item, that indicates media that is playing in the respective zone; Reimann [0056], each zone can be playing the same media or zones can be displaying different media, which means the above media indications can be the same or different between different zones i.e., “wherein the third affordance includes a first 
 	wherein the fourth affordance includes a second representation of a sixth media item  (Reimann Fig. 8, the multi-zone interface can include multiple zone representations/affordances e.g., Fig. 8 illustrates six such representations/affordances; Reimann Fig. 8, [0081], each zone representation has a status bar i.e., representation of a media item, that indicates media that is playing in the respective zone; Reimann [0056], each zone can be playing the same media or zones can be displaying different media, which means the above media indications can be the same or different between different zones i.e., “wherein the third affordance includes a first representation of the first media item … wherein the fourth affordance includes a second representation of a fifth media item”).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated disclose wherein the third affordance includes a first representation of the first media item; wherein the fourth affordance includes a second representation of a sixth media item as suggested in Reimann into Kumar because Kumar and Reimann pertain to analogous fields of technology.  Both Kumar and Reimann pertain to a 

 	Regarding claim 32, Kumar teaches the invention as claimed in claim 11.  Claim 32 also corresponds to claim 31 and is rejected for the same reasons.  

	Regarding claim 33, Kumar teaches the invention as claimed in claim 12.  Claim 33 also corresponds to claim 31 and is rejected for the same reasons.  

Claims 8, 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Triplett (US 2016/0026429)

 	Regarding claim 8, Kumar teaches the invention as claimed in claim 1.  Kumar also teaches 
 	determining that at least one of the first plurality of playback devices is currently playing content that was initiated by another device (Kumar [0178] teaches that when a user is connecting to a zone, the zone may already be playing media and can be switched to new media; 
	transmitting the instruction to initiate playback of the fourth media item on at least one of the first plurality of playback devices (Kumar [0207, 0120], when the mobile device causes media to be played at a zone, the zone and its devices can receive information identifying the media from the mobile device i.e., “transmitting an instruction”; also, inherently, if the mobile device can control and change media played by zones, the mobile device must send a request to the zones to play different media).
 	However, Kumar does not expressly disclose in accordance with the determination that at least one of the first plurality of playback devices is currently playing content that was initiated by another device, requesting user input confirming the instruction to initiate playback of the fourth media item on at least one of the first plurality of playback devices; receiving a user input response to the request for user input confirmation; in accordance with the user input response being a positive confirmation, performing the transmitting; in accordance with the user input response being a negative confirmation, forgoing the transmitting.  
 	In the same field of endeavor, Triplett teaches
 	in accordance with the determination that at least one of the first plurality of playback devices is currently playing content that was initiated by another device (Triplett Fig. 10B, [0108] indicates a multizone interface with a list of zones, where the media being played on each zone is displayed; prior to any selections being made, media can thus be playing on various zones; in the context of Kumar, it would be obvious that another mobile device may have 
 	requesting user input confirming the instruction to initiate playback of the fourth media item on at least one of the first plurality of playback devices (Triplett, Figs. 10B-10C, [0109, 0115], in a multizone interface with multiple zone representations, as seen in the figures, a user can make selections for media and zones that the user wants to join and where the media will be played e.g., using radio buttons; the interface requests or presents a confirmation of these selections, by displaying a Join or Cancel button);
 	receiving a user input response to the request for user input confirmation (Triplett, Figs. 10B-10C, [0116-0117], a use can select either the Join or Cancel button);
 	in accordance with the user input response being a positive confirmation, performing the transmitting (Triplett Figs. 10B-10C, [0116-0118], if the user selects the Join button, the selected zones are combined and selected media is played in synchrony on the zones; in the context of Kumar as noted above e.g., see Kumar [0207, 0120], this means that the mobile device would transmit data to convey the selected media to the zone players in the selected zones); and
 	in accordance with the user input response being a negative confirmation, forgoing the transmitting (Triplett Figs. 10B-10C, [0116-0118], if the joining of the zones and the above operation are canceled by pressing the cancel button, then the above playing of media on all the selected zones and associated transmitting does not take place).


 	Regarding claim 19, the combination of Kumar and Reimann teaches the invention as claimed in claim 18.  Claim 19 corresponds to claim 8 and is rejected for the same reasons.

 	Regarding claim 28, the combination of Kumar and Reimann teaches the invention as claimed in claim 27.  Claim 28 corresponds to claim 8 and is rejected for the same reasons.

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar, as applied in claims 1, 11 and 12, and further in view of Munoz (US 2015/0242073).

 	Regarding claim 34, Kumar teaches the invention as claimed in claim 1.  Kumar also teaches while the electronic device is configured to initiate playback of the second media on the first plurality of playback devices and displaying the plurality of affordances (Fig. 10C, [0117-0120], a user can select a zone representation in the list of multiple zone representations; this can cause an extension of the current playlist to the selected zone and put the zone in a connected state with the phone; for example, as noted in [0119-0120, 0124-0125, 0127-0128], this can mean that the zone and its corresponding devices are configured to play multiple media items in a playlist; in other words, each zone representation represents a media session that can play multiple tracks in a playlist/queue, which can include but is not limited to the particular media item currently being played on the controller; put another way, the zone players in the selected zone are configured to initiate playback of a second different media item at a later time, in accordance with the transferred playlist).
 	However, Kumar does not expressly disclose receiving a user input representing selection of a location outside of the plurality of affordances; and in response to receiving the user input representing selection of the location outside of the plurality of affordances: ceasing to display the plurality of affordances; and displaying, on the display, a second current media interface for the electronic device, wherein the second current media interface includes: a representation of the second media item that is currently being played back on the first plurality of playback devices; and the playback device selection affordance.

 	receiving a user input representing selection of a location outside of the plurality of affordances (Figs. 7A-7C, [0015, 0017, 0020], a user can freely move between different content panels that display different content, such as media status/playback controls, a multizone panel, etc.; to move to a different panel, a user selects a corresponding tab that is outside that panel; thus, for example, if a user wish to leave the multizone panel to visit a media status/playback controls panel, the user would select the corresponding tab, which is outside the multizone panel); and
 	in response to receiving the user input representing selection of the location outside of the plurality of affordances (Figs. 7A-7C, [0017, 0020], a user can freely move between different content panels that display different content, such as media status/playback controls, a multizone panel, etc.; to move to a different panel, a user selects a corresponding tab that is outside that panel; thus, for example, if a user wish to leave the multizone panel to visit a media status/playback controls panel, the user would select the corresponding tab, which is outside the multizone panel):
 	ceasing to display the plurality of affordances (as seen in Figs. 7D-7F, when a user navigates way from Rooms/zones panel to another panel, the display of the multiple zones ceases to be displayed; [0017], the content of only one region/panel is shown at a time; thus, in the context of Kumar e.g., Figs. 18A-18D, this means a user could use tabs to shift between various playback/media status or multizone panels); and
 	displaying, on the display, a second current media interface for the electronic device (Figs. 7D-7F, [0015, 0017], a user can navigate to a media status panel from a Rooms/zones panel by selecting the tab associated with the media status panel; for example, see the media 
 	a representation of the second media item that is currently being played back on the first plurality of playback devices (Figs. 7A-7C, [0073, 0020, 0053], the media status panel can display the media that is currently playing in the selected zone; thus, consider an example where the user, as described in Kumar Fig. 10C, [0117-0120], sends a playlist to a zone; the zone begins playing an initial media item, then the next media item; if the user switches to the media status panel at that time, information about the next media item will be displayed; also, the media status panel can display a skip forward i.e., skip to the next track, button i.e., a representation of a second media item in the playlist); and
 	the playback device selection affordance (Figs. 7A-7C, [0015, 0017, 0020], a user can freely move between different content panels that display different content, such as media status/playback controls, a multizone panel, etc.; to move to a different panel e.g., a Rooms/zones panel, a user selects a corresponding tab that is outside that panel i.e., the “playback device selection affordance”).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated receiving a user input representing selection of a location outside of the plurality of affordances; and in response to receiving the user input representing selection of the location outside of the plurality of affordances: ceasing to display the plurality of affordances; and displaying, on the display, a second current media interface for the electronic device, wherein the second current media interface includes: a representation of the second media item that is currently being played back on the first plurality of playback devices; and the playback device selection affordance as suggested in Munoz into Kumar 

 	Regarding claim 35, Kumar teaches the invention as claimed in claim 11. Claim 35 also corresponds to claim 34 and is rejected for the same reasons.

	Regarding claim 36, Kumar teaches the invention as claimed in claim 12. Claim 36 also corresponds to claim 34 and is rejected for the same reasons.

Response to Arguments
The Examiner acknowledges the Applicant's amendments to claims 1, 11 and 12.
 	Regarding independent claims 1, 11 and 12, Applicant alleges that the combination of references does not teach the amended limitation of "while displaying the plurality of affordances, receiving a second user input representing selection of a single affordance of the plurality of affordances, wherein the single affordance represents a media session that includes playback of a second media item that is different from the first media item; and in response to receiving the second user input representing selection of the single affordance of the plurality of affordances, configuring the electronic device to initiate playback of the second media item on a first plurality of playback devices included in the media session represented by the single affordance, wherein configuring the electronic device to initiate playback of the second media item on the first plurality of playback devices comprises transmitting an instruction to the first plurality of playback devices to initiate playback of the second media item.”
 	In particular, Applicant alleges the following: (1) “none of the zone representations of Kumar ‘represent a respective media session including playback of a respective media item,’ as recited in claim 1” (page 22 of the reply); (2) “Kumar does not disclose or suggest that selection of the zone representation would cause the device to initiate playback of a new media item on a set of devices” (page 24 of the reply).
 	Regarding point (1), Kumar Fig. 10C, [0117-0120] teaches a multizone interface, where a user can select a zone element in a list of zone elements, which can cause the corresponding zone to play multiple media items in a session.  Given that the above element provides such functionality, Examiner believes it is reasonably to interpret the zone element as representing “a respective media session including playback of a respective media item.”  
 	Regarding point (2), Kumar [0119-0120, 0124-0125, 0127-0128, 0117-0120] teaches that when a user selects a zone, the selection can cause the zone and its corresponding playback devices to play multiple media items in a playlist or queue.  That is, in some embodiments, if the controller is playing a first track, the zone may then play that first track as well, and then proceed to play additional remaining tracks e.g., a second track, in a playlist/queue.  Thus, Kumar teaches “in response to receiving the second user input … configuring the electronic device to initiate playback of the second media item on a first plurality of playback devices,” possibly at a later point in time.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Lemmon (US 2015/0261493) teaches that zone elements in a multizone interface can include individual playback controls, allowing media for a particular zone to be paused, played, etc. e.g., see Lemmon Fig. 7, Abstract, [0044, 0068, 0069].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/ERIC J YOON/Primary Examiner, Art Unit 2143